Citation Nr: 0707974	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for death 
benefits from the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  His death occurred in April 1992.  The 
appellant in this matter is the veteran's former spouse, 
having married the veteran in April 1982 and reportedly 
obtaining a divorce from him in January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the appellant's claims for dependency 
and indemnity compensation, death pension, and accrued 
benefits on the basis that she was not entitled to 
recognition as the surviving spouse of the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  Under 38 U.S.C. § 5103(a), 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence necessary to substantiate the claim for 
benefits.  In August 2001, VA issued regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Review of the record fails to indicate that the RO ever 
furnished the appellant a VCAA letter in an effort to comply 
with VA's duty to notify.  Such oversight is significant, as 
the facts of this case are in dispute as to the existence of 
a common law marriage between the appellant and the veteran 
and turns in large part on whether the appellant has 
submitted the necessary information and evidence indicating 
that a common-law marriage was in place.  As for the question 
of whether the first-notice-requirement error here was 
prejudicial, the United States Court of Appeals for Veterans 
Claims (Court) has held that any error regarding the first 
notice requirement is of the type that has the "natural 
effect" of producing prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 122.  It, thus, would be imprudent, if not 
violative of the appellant's due process rights, for the 
Board to enter a final decision without ensuring that VA has 
complied fully with its duty-to-notify obligation.  Remand is 
deemed necessary to ensure VCAA compliance.  

Notice is also taken that the record does not include the 
decree of divorce, reportedly terminating the Oklahoma 
marriage of the veteran to the appellant on April 2, 1982.  
The appellant in her February 2005 application for VA 
benefits and elsewhere indicates that such marriage was 
terminated in a Texas state court in or about January 1984.  
Further action is found to be in order in order to obtain the 
divorce decree and any other publicly available records as to 
the divorce proceeding in Texas.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified of the information and 
evidence needed to substantiate her claim 
for recognition as the surviving spouse 
of the veteran for purposes of rendering 
her eligible for VA death benefits.  The 
appellant must be notified of what 
portion of that evidence VA will secure, 
and what portion she herself must submit.  
She must also be advised to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that she furnishes 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.  

2.  The AMC must obtain a copy of the 
divorce decree reportedly obtained in a 
Texas state court in January 1984 which 
ended the veteran's April 1982 marriage 
to the appellant, as well as all publicly 
available records regarding the Texas 
divorce proceedings, for inclusion in the 
claims folder. 

3.  Lastly, the issue on appeal must be 
readjudicated on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits and the dispositive law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



